Case 19-13556-mdc        Doc 36    Filed 04/08/20 Entered 04/08/20 14:37:23             Desc Main
                                   Document     Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                  (Philadelphia)

IN RE:
                                                   CHAPTER 13

Alessandro B. Micozzi & Kristi M. Micozzi          CASE NO.: 19-13556-mdc
       Debtors
                                                   HEARING DATE: May 5, 2020
                                                   TIME: 10:30 A.M.
                                                   LOCATION: COURTROOM #2

                  NOTICE OF MOTION, RESPONSE DEADLINE
                            AND HEARING DATE
         WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL
CAPACITY, BUT SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2 (“Movant”) has filed a
Motion for relief from the automatic stay provisions of 11 U.S.C. § 362(a) with respect to real
Mortgaged Premises located at 306 Harvard Avenue, Broomall, PA 19008.
         Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)
         1.     If you do not want the Court to grant the relief sought in the motion or if you want
the Court to consider your views on the motion, then on or before April 20, 2020, you or your
attorney must do all of the following:

                       (a)     file an answer explaining your position at:
                               U.S. Bankruptcy Court
                               Eastern District of Pennsylvania
                               Robert N.C. Nix Sr. Federal Courthouse
                               900 Market Street
                               Philadelphia, PA 19107

If you mail your answer to the Bankruptcy Clerk’s office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and




{Y0602217; 1}
Case 19-13556-mdc        Doc 36    Filed 04/08/20 Entered 04/08/20 14:37:23             Desc Main
                                   Document     Page 2 of 2



                       (b)     mail a copy to the Movant’s Attorney:
                               Hill Wallack, LLP
                               777 Township Line Road, Suite 250
                               Yardley, PA 19067
                               215-579-7700
                               (215)579-9248 (FAX)

         2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the Court may enter an order granting the relief requested in the
motion.

         3.     A hearing on the motion is scheduled to be held before the Judge Magdeline D.
Coleman on May 5, 2020 at 10:30 A.M. Courtroom #2, Robert N.C. Nix Sr. Federal Courthouse,
900 Market Street, Philadelphia, PA 19107. Unless the court orders otherwise, the hearing on
this contested matter will be an evidentiary hearing at which witnesses may testify with respect
to disputed material factual issues in the manner directed by Fed. R. Bankr. P. 9014(d).

         4.     If a copy of the Motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

         5.     You may contact the Bankruptcy Clerk’s office at (215) 408-2800 to find out
whether the hearing has been canceled because no one filed an answer.


                                                      By: /s/ Jill M. Fein
                                                      Jill M. Fein, Esq., Attorney ID 318491
                                                      Hill Wallack, LLP
                                                      777 Township Line Road, Suite 250
                                                      Yardley, PA 19067
                                                      Telephone 267-759-2077
                                                      Facsimile 215-579-9248
                                                      Email: jfein@hillwallack.com




{Y0602217; 1}
